Citation Nr: 0508432	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from May 29, 2002?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 
evaluation of 30 percent.  The veteran has appealed that 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board will remand this case to obtain additional evidence 
because some PTSD treatment records are not associated with 
the claims file, and because there are significant 
differences between the findings of mental health 
professionals with regard to the effects of the veteran's 
PTSD.  The veteran has received mental health treatment since 
2002.  He reportedly has attended weekly group therapy for 
PTSD at a Vet Center in Atlanta since April 2002.  Records of 
that therapy are not associated with the claims file.  Those 
records should be obtained.

A VA psychiatric examination in December 2002 led to a 
diagnosis of PTSD.  At that examination, the veteran reported 
that he had retired in 2002 because he lacked tolerance to 
deal with young people.  He denied any suicidal thoughts.  
The examiner found that the veteran's PTSD symptoms caused 
significant impairment in the veteran's occupational and 
social functioning.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55.

In January 2003, a counselor from the Vet Center noted that 
the veteran reported having panic attacks at least twice 
daily.  In 2004, the veteran attended an intensive sixteen 
week outpatient PTSD program.  The records of that treatment 
should be obtained.  In August 2004, a member of the team 
that provided that treatment wrote that the veteran's PTSD 
symptoms were severe, and included passive suicidal ideation.  
That practitioner stated that the veteran should be 
considered unemployable and totally and permanently disabled.  
Treatment statements from 2002 to 2004 provide differing 
descriptions of the types and severity of PTSD symptoms.  The 
veteran should undergo a new VA examination to obtain 
information on the current effects and severity of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain records 
of mental health therapy that the veteran 
has received at the Vet Center in 
Atlanta, Georgia, from April 2002 through 
the present.

2.  The AMC or RO should obtain records 
of PTSD treatment that the veteran 
received at the VA Medical Center (VAMC) 
in Atlanta, Georgia, from April 2004 
through July 2004.

3.  The AMC or RO should schedule the 
veteran for a new VA psychiatric 
examination to develop information 
regarding the current manifestations and 
severity of the veteran's PTSD.  The 
veteran's claims file should be provided 
to the examiner for review.  In 
particular, the examiner should note 
whether, and how frequently, the veteran 
has panic attacks, whether he has 
suicidal ideation, and the extent to 
which the veteran's PTSD impairs his 
employability.

4.  Thereafter, the AMC or RO should 
reconsider the case.  Unless the maximum 
rating for PTSD is assigned, the AMC or 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




